589 So.2d 959 (1991)
Danny Wade MIZE, Appellant,
v.
Dee Ann Terry MIZE, Appellee.
No. 91-57.
District Court of Appeal of Florida, Fifth District.
October 31, 1991.
Rehearing Denied December 17, 1991.
Jack A. Nants, Orlando, for appellant.
Kelvin L. Averbuch, Orlando, for appellee.
Maria Gil de Lamadrid, Nat. Center for Lesbian Rights, and Nancy Tavernit, San Francisco, Cal., amicus curiae.
PER CURIAM.
The appealed order which permitted the primary residential custodial parent to remove the child permanently from the State of Florida, where the non-custodial parent resides and has the right to visit with the child, is contrary to Mast v. Reed, 578 So.2d 304 (Fla. 5th DCA 1991); Cole v. Cole, 530 So.2d 467 (Fla. 5th DCA 1988); Jones v. Vrba, 513 So.2d 1080 (Fla. 5th DCA 1987); Giachetti v. Giachetti, 416 So.2d 27 (Fla. *960 5th DCA 1982); and for that reason must be reversed.
REVERSED.
COWART, PETERSON and DIAMANTIS, JJ., concur.